DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states: “reconstruct a HS segment to have a second sampling rate…”. It what the HS segment is a segment of. Is it of the HS ensemble? If so, the Examiner suggests amending the claim to read “reconstruct a HS segment of the HS ensemble to have”. If it is a segment of some other quantity, the Examiner suggests amending the claim to more clearly indicate what quantity the segment is related to. Claim 14 contains the same issue.
Claim 3 requires a first sampling rate to be one of an activity sensing sampling rate, a respiration sensing sampling rate or a low-power sampling rate. However, Applicant’s specification states that a sampling rate in the range of 10-20Hz measures body activity, respiration and/or low –power (par. [0084] of PGPUB 2020/0077913, 
Claim 5 recites the limitation "the portions".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “configured to receive body motion data at a first sampling rate”. It is unclear if this intended to be the same first sampling rate from Claim 1 or if this rate is a different sampling rate. If it is the same, the Examiner suggests amending the claim to read “the first sampling rate”. If it is different, the Examiner suggests amending the claim to read “a third sampling rate” since Claim 1 includes first and second sampling rates already. The same issue exists with Claim 14 as well.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schulhauser et al. (2004/0167417) in view of Zhang et al. (2013/0237873).
Regarding Claims 1-3 and 14, Schulhauser discloses a system for sensing heart sounds comprising receiving with a data receiver at an external system 40 (par. [0038]), heart sound information received from a heart sound sensor 22 (such as a piezoelectric sensor, par. [0036]) obtained at a first sampling rate to generate a heart sound ensemble over multiple cardiac cycles. Schulhauser then discloses utilizing an interpolation process on the received heart sounds to increase the sampling rate thus generating HS segments having a second sampling frequency greater than the original sampling frequency (par. [0062]). Schulhauser is silent regarding using an accelerometer as the specific heart sound sensors. 
.

Claims 1, 8-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wariar et al. (PGPUB 2006/0270939) in view of Kapoor (PGPUB 2015/0057512).
Regarding Claim 1, Wariar discloses obtaining acceleration information from a multi-axis accelerometer and generating an ensemble of heart sounds from the accelerometer (par. [0023, 0029]). Wariar is silent regarding reconstructing a heart sound segment to have a second sampling rate different than a first sampling rate used to obtain the original heart sound data. However, in the same field of endeavor of heart sound monitoring, Kapoor discloses a process of interpolating (i.e. resampling at a different rate than initially sampled) heart sound data since these sounds typically are unevenly sampled due to movement of the chest wall during respiration as well as due to changes to stroke volume and pressure that occur through the respiration cycle (par. [0122]). This would provide the improvement of increasing signal quality and reliability. 

In regards to Claims 8-12 and 17-19, Wariar discloses monitoring patient activity (i.e. body motion)/heart rate and/or time of day in order to trigger heart sound measurement during a period of low activity thus reducing signal noise of the heart sound signal due to patient movement (par. [0040]).

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wariar et al. (PGPUB 2006/0270939) in view of Kapoor (PGPUB 2015/0057512), further in view of Li et al. (2007/0049974). Wariar and Kapoor disclose heart sound measurements can be used in medical devices such as stimulation devices to detect and treat abnormal patient conditions (Wariar: par. [0003, 0017-0018]) but fails to explicitly disclose the integration of the heart sound detection methods into these systems. However, Li discloses utilizing detected heart sounds to identify an arrhythmia and subsequently control therapy to treat the arrhythmia (par. [0030]; Fig. 1). This provides the benefit of quickly providing therapy to a user with an implantable medical device rather than have a patient wait for medical personnel to treat a potentially life threatening condition. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Wariar and Kapoor combination to include utilizing detected heart sounds to identify an arrhythmia and subsequently control therapy to treat the arrhythmia, as taught and .

Claims 1, 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shuros et al. (PGPUB 2017/0291022) in view of Kapoor (PGPUB 2015/0057512).
Regarding Claim 1, Shuros discloses obtaining acceleration information from a and generating an ensemble of heart sounds from the accelerometer (par. [0054, 0059]). Shuros is silent regarding reconstructing a heart sound segment to have a second sampling rate different than a first sampling rate used to obtain the original heart sound data. However, in the same field of endeavor of heart sound monitoring, Kapoor discloses a process of interpolating (i.e. resampling at a different rate than initially sampled) heart sound data since these sounds typically are unevenly sampled due to movement of the chest wall during respiration as well as due to changes to stroke volume and pressure that occur through the respiration cycle (par. [0122]). This would provide the improvement of increasing signal quality and reliability. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Shuros reference to include interpolating/resampling the heart sound data, as taught and suggested by Kapoor, for the purpose of increasing signal quality and reliability.
In regards to Claim 5, Shuros discloses aligning the received acceleration signals with a respective fiducial point (par. [0054]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419.  The examiner can normally be reached on Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.